—Judgment (denonimated an order), Supreme Court, New York County (Bruce McM. Wright, J.), entered May 25, 1994, confirming respondent agency’s determination dated November 24, 1993, and, upon the respondents’ cross-motion, dismissing the petition brought pursuant to CPLR article 78 seeking to annul the determination of the respondent agency, that the petitioner did not have a right of succession to the instant apartment, unanimously affirmed, without costs.
Petitioner failed to provide sufficient documentation that he has fulfilled the two-year residency requirement pursuant to 9 NYCRR 1727-8.3 (a) and 1727-8.2 (a) (5). Notably, petitioner was not listed on the income affidavit, which had he been listed would have warranted either an eviction of the former tenant or at least a substantial rent surcharge, which undermines his residency claim (Matter of Ferriolo v Department of Hous. Preservation & Dev., 176 AD2d 159). It is of no avail to petitioner that he denies any personal knowledge of such omission. Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Mazzarelli, JJ.